 



Exhibit 10.28

AGREEMENT

     THIS AGREEMENT is made effective as of the            day of
                    , 2004, by and between Visteon Corporation (the “Company”),
and                     (the “Executive”).

WITNESSETH:

     WHEREAS, the Company recognizes that the Executive, as a mid- or
late-career hire, may be unable to satisfy the eligibility requirements for
post-retirement health care benefits available under the Visteon Medical Plan;
and

     WHEREAS, the Company values the experience and knowledge of the Executive
and desires to provide the Executive with certain post-retirement health care
benefits under the Company’s executive post-retirement health care benefit
program (the “Retiree Medical Plan”);

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and intending to be legally bound, the Company and the
Executive agree as follows:

     1. Retiree Medical Plan Eligibility. Except as otherwise provided herein,
all other terms, conditions, rights and obligations of the Executive and the
Company with respect to the Retiree Medical Plan, including, but not limited to,
benefits and premium payments, shall be governed by the terms of the Retiree
Medical Plan. Notwithstanding the foregoing, if the terms of this Agreement
conflict with the Retiree Medical Plan, this Agreement shall be deemed to be an
amendment to such plan. The following describes particular rules regarding the
Executive’s Retiree Medical Plan eligibility:

     a. Retirement Prior to Five Years of Service. If, prior to completing at
least five continuous years of service with the Company, the Executive’s
employment with the Company is terminated for any reason (including, without
limitation, due to his death or disability), then the Company shall have no
obligation to provide the Executive with any retiree medical benefit coverage,
whether under the Retiree Medical Plan or otherwise.

     b. Termination of Employment On or After Five Years of Service. Subject to
Section 1(c) below, upon the Executive’s retirement (or termination due to his
death or disability) after at least five continuous years of service with the
Company immediately preceding retirement, he (or his surviving spouse, if
applicable) shall be eligible to participate in the Retiree Medical Plan
pursuant to the terms, conditions, and limitations of such Plan in effect at
such date, subject to the Executive’s payment of the applicable premium for
retiree medical

 



--------------------------------------------------------------------------------



 



coverage that otherwise applies to retired employees of the Company covered by
the Visteon Medical Plan and hired after January 1, 2002.

     c. Limitations on Eligibility.

     (1) Detrimental Conduct. Notwithstanding anything herein contained to the
contrary, no retiree medical benefit coverage shall be provided under the
Retiree Medical Plan or otherwise to the Executive if he at any time (whether
before or subsequent to termination of employment) acted in a manner detrimental
to the best interests of the Company, including, without limitation, (i) conduct
which constitutes engaging in an activity that is directly or indirectly in
competition with any activity of the Company or any subsidiary or affiliate
thereof, or (ii) misrepresentations, omissions or falsification during the
hiring process; undisclosed financial or accounting improprieties prior to
joining the Company or at any other time; theft; dishonesty; fraud; gross
negligence; gross dereliction of duty; misconduct injurious to the Company;
financial improprieties of any kind; serious violation of the law; or violation
of the Company’s policies and procedures on employee conduct. Any such
determination shall be made by the Committee (as defined in Section 3 below).

     (2) Alternative Coverage. Notwithstanding anything herein contained to the
contrary, no retiree medical benefit coverage shall be provided under the
Retiree Medical Plan or this Agreement to the extent that the Executive is
eligible to participate in another post-retirement health care benefit program
of the Company.

     (3) Change in Control. If the Executive is eligible to receive health
insurance benefits pursuant to Section 6.1(B) of the Change in Control Agreement
between the Company and the Executive, then the Executive shall be eligible to
participate in the Retiree Medical Plan, if otherwise eligible under this
Section 1, upon the exhaustion of medical coverage otherwise provided by the
Company pursuant to Section 6.1(B) of the Executive’s Change in Control
Agreement. Such coverage shall be provided pursuant to the terms, conditions,
and limitations of such Plan in effect at such date, subject to the payment of
the applicable premium for retiree medical coverage that otherwise applies with
respect to retired employees of the Company covered by the Visteon Medical Plan
and hired after January 1, 2002.

     2. No Employment Guarantee. Nothing contained herein shall be construed as
conferring upon the Executive any right to continue in the employ of the Company
in any capacity and the Executive acknowledges that he acquires no rights
pursuant to the Retiree Medical Plan or this Agreement except as expressly
provided herein.

     3. Plan Committee. The Organization and Compensation Committee of the
Company’s Board of Directors (the “Committee”) shall have full power and
authority to

2



--------------------------------------------------------------------------------



 



interpret, construe and administer this Agreement and the Retiree Medical Plan,
and such Committee’s interpretations hereof, and all actions hereunder, shall be
binding and conclusive on all persons and for all purposes. No member of the
Committee shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of this Agreement unless
attributable to such member’s willful misconduct.

     4. Termination or Amendment of Retiree Medical Plan. The Executive
understands and acknowledges that the Committee or its delegate may terminate or
amend the Retiree Medical Plan at any time and for any reason. In the event of
any such amendment, the Executive shall be eligible for the same coverage under
the Retiree Medical Plan as all other similarly situated retired employees of
the Company otherwise entitled to coverage under the Retiree Medical Plan.

     5. Taxes. The Retiree Medical Plan is subject to certain federal income tax
rules that limit the extent to which tax-free coverage may be provided on a
discriminatory basis in favor of highly compensated individuals. There can be no
assurance that such coverage may continue to be provided to the Executive on a
tax-favored basis if the Executive’s coverage under the Retiree Medical Plan is
made available to him at a time when it is not otherwise available to any other
terminated or retired employee of the Company.

     6. Non-Assignment. The Executive’s right to the retiree medical benefits
described in this Agreement may not be assigned, transferred, pledged or
otherwise encumbered.

     7. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Executive, and the
Executive’s heirs, executors, administrators and legal representatives.

     8. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Michigan except to the extent governed by
applicable Federal law.

     9. Entire Agreement. Except as expressly provided herein, this Agreement
and the underlying Retiree Medical Plan: (i) supersede all other understandings
and agreements, oral or written, between the parties with respect to the subject
matter of this Agreement; and (ii) constitute the sole agreement between the
parties with respect to its subject matter. Each party acknowledges that: (i) no
representations, inducements, promises or agreements, oral or written, have been
made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement; and (ii) no agreement, statement or promise not
contained in this Agreement shall be valid or binding on the parties unless such
change or modification is in writing and is signed by the parties.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

            VISTEON CORPORATION
      By:         Name:     Title:         EXECUTIVE:
                       

4